Title: From George Washington to Lieutenant Colonel Ebenezer Stevens, 17 December 1778
From: Washington, George
To: Stevens, Ebenezer


  
    sir.
    Head Qrs [Middlebrook, N.J.] Decr 17: 1778
  
  I have the pleasure to transmit you the inclosed Commission and the Copy of a Resolution of Congress that accompanied it. I received the Letter which inclosed the Commission on my way from Fredericksburg; but being separated from my papers just after it came to  
    
    
    
    hand—and not getting the Letter again till a day or two ago, I have been prevented from sending the Commission till now.
In consequence of your Commission and the Resolution of Congress—you are to join Colonel Lamb’s Regiment and fill the vacancy, occasioned by the resignation of Lt Colo. Oswald. I am Sir with esteem Yr Most Obedt sert

  Go: Washington

